Case: 11-14376         Date Filed: 01/31/2013   Page: 1 of 8

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-14376
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket Nos. 1:09-cv-23473-MGC,
                                     1:04-cr-20487-MGC-1

GARY K. WILSON,

llllllllllllllllllllllllllllllllllllllll                                 Petitioner-Appellant,

                                                 versus

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                               Respondent-Appellee.
                                      ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (January 31, 2013)

Before BARKETT, MARTIN and BLACK, Circuit Judges.

PER CURIAM:

         Gary K. Wilson, a federal prisoner serving a sentence of life imprisonment
                 Case: 11-14376        Date Filed: 01/31/2013        Page: 2 of 8

for convictions for various drug offenses, as well as conspiracy to commit robbery

and extortion, appeals the district court’s denial of his 28 U.S.C. § 2255 motion to

vacate. In his motion, Wilson claimed he was denied effective assistance of

counsel when his appellate counsel failed to challenge on direct appeal the trial

court’s decisions: (1) not to conduct juror inquiries, despite reports that Wilson

was staring at the jury; and (2) to keep Wilson shackled during trial without first

making individualized findings that such shackling was warranted.1 The district

court subsequently denied Wilson’s § 2255 motion, but granted a COA as to these

two specific issues. After review, we affirm the district court.2

                                                  I.

       Wilson argues the district court erred in finding no juror inquiry was

required despite the fact that two jurors reported they were afraid of Wilson

because he was staring at them. He asserts that allowing fearful jurors to sit in

       1
          Wilson also alleged appellate counsel was ineffective because he did not challenge the trial
court’s failure to make an “appropriate inquiry” into whether an excused juror “had made comments
that might have polluted the remaining jurors.” Because this issue was not enumerated specifically
in the certificate of appealability (COA), it is not properly before us and we decline to review it.
McKay v. United States, 657 F.3d 1190, 1195 (11th Cir. 2011). Wilson additionally claimed his
appellate counsel was ineffective for failing to challenge the validity of the prior convictions used
to enhance his sentence. Because the district court declined to grant a COA as to this claim, and we
denied Wilson’s motion to expand the COA to include it, we do not further address this issue either.
       2
          In addressing a § 2255 motion, we review questions of law de novo, and findings of fact
for clear error. McKay, 657 F.3d at 1195. Claims of ineffective assistance of counsel are subject
to de novo review as mixed questions of law and fact. Brownlee v. Haley, 306 F.3d 1043, 1058 (11th
Cir. 2002).

                                                  2
                Case: 11-14376        Date Filed: 01/31/2013       Page: 3 of 8

judgment of him was an error that appellate counsel should have addressed on

appeal, and that counsel’s failure to do so was both deficient and prejudicial.

       To prevail on an ineffective-assistance-of-counsel claim, the defendant must

demonstrate both that: (1) his counsel’s performance was deficient, in that it fell

below an objective standard of reasonableness; and (2) that he suffered prejudice

as a result of that deficient performance. Strickland v. Washington, 104 S. Ct.

2052, 2064–67 (1984). Strickland’s two-part test governs ineffective-assistance-

of-appellate-counsel claims as well. Clark v. Crosby, 335 F.3d 1303, 1310 (11th

Cir. 2003). We have held that if a legal principle at issue is unsettled, counsel will

not have rendered deficient performance for an error in judgment in failing to raise

that issue on appeal. Black v. United States, 373 F.3d 1140, 1144 (11th Cir.

2004). An appellate counsel’s performance is prejudicial if “the neglected claim

would have [had] a reasonable probability of success on appeal.” Philmore v.

McNeil, 575 F.3d 1251, 1265 (11th Cir. 2009) (quotation omitted).

       We have yet to consider in a published opinion whether a defendant’s

alleged staring at the jury constituted an “extraneous” or “extrinsic” contact such

that the district court was required to conduct further inquiry,3 and we note that


       3
          When a defendant raises a colorable claim of extrinsic or extraneous influence, a hearing
is required to “investigate the asserted impropriety.” See Remmer v. United States, 74 S. Ct. 450,
451 (1954) (involving a direct appeal).

                                                3
                 Case: 11-14376         Date Filed: 01/31/2013         Page: 4 of 8

our sister circuits are split on the issue.4 In United States v. Khanani, 502 F.3d

1281 (11th Cir. 2007), involving a direct appeal, we considered a district court’s

conclusion that a juror could remain impartial after that juror reported she had

“locked eyes” with an unidentified man vaguely resembling the defendant “on one

occasion, giving her a sense of danger.” Id. at 1291. Because the factors as a

whole supported the district court’s conclusion that the juror was, and could

remain, impartial, we concluded that “even assuming an extrinsic contact with a

jury, in fact, occurred, it was not prejudicial.” Id. at 1292. Notably, we did not

determine whether a juror “locking eyes” with a man resembling the defendant

was in fact an “extrinsic contact.” See id.

        We decline to resolve the issue here. Instead, with regard to the ultimate

issue of whether Wilson’s appellate counsel was ineffective for failing to raise this

claim, we hold that because the “legal principle at issue is unsettled,” counsel did

not “render[] deficient performance for an error in judgment” in failing to raise it


        4
           See, e.g., United States v. Owens, 426 F.3d 800, 805 (6th Cir. 2005) (holding, on direct
appeal, that, “[a]lthough it was never determined whether Owens actually stared at the preoccupied
juror during his trial, a defendant is not automatically entitled to a Remmer hearing because he has
managed to insult or frighten a juror”); United States v. Lopez, 271 F.3d 472, 489 (3d Cir. 2001)
(upholding, on direct appeal, a district court’s decision not to question a juror because the
defendant’s conduct in staring at the juror did not constitute “an outside influence”). But see United
States v. Simtob, 485 F.3d 1058, 1065 (9th Cir. 2007) (holding, on direct appeal, that “because the
district court made no inquiry of the juror when the juror voiced his or her concern that the
defendant’s alleged act of eye-balling the juror made the juror feel threatened, it abused its discretion
in failing to take proper remedial action”).

                                                   4
              Case: 11-14376     Date Filed: 01/31/2013    Page: 5 of 8

on appeal. Black, 373 F.3d at 1144, 1146 (noting that a reasonable attorney in the

position of appellate counsel could have concluded a “hypothetical scenario”

considered in a case “was simply dicta and did not provide binding authority”).

Similarly, even assuming counsel’s performance was deficient for failing to raise

the issue on direct appeal, Wilson could not establish that, but for the deficient

performance the outcome of his appeal would have been different. Strickland, 104

S. Ct. at 2068. The very fact that the issue remains undecided in this Circuit, and

the other circuits are split on the issue, weighs against the argument that Wilson

would have prevailed on appeal had counsel raised the issue.

                                          II.

      Wilson next argues there was no record evidence to permit the trial court to

make the required specific and individualized assessment that it was necessary to

shackle him during trial. Further, he contends the post hoc findings by the district

court in denying the motion to vacate—that he and his codefendants were

shackled because of reports they were attempting to threaten and intimidate trial

witnesses—were insufficient under the Supreme Court’s decision in Deck v.

Missouri, 125 S. Ct. 2007 (2005). Ultimately, he asserts the shackles prejudiced

him at trial, and had the issue been raised on appeal, there was a reasonable

possibility that it would have changed the outcome.

                                          5
               Case: 11-14376     Date Filed: 01/31/2013    Page: 6 of 8

      In Deck, the Supreme Court stated that “the Fifth and Fourteenth

Amendments prohibit the use of physical restraints visible to the jury absent a trial

court determination, in the exercise of its discretion, that they are justified by a

state interest specific to a particular trial.” Id. at 2012 (emphasis added). In

United States v. Baker, 432 F.3d 1189 (11th Cir. 2005), we held that the district

court’s failure to make “express defendant-by-defendant findings” pursuant to

Deck was not an abuse of discretion because of the defendants’ “individual

criminal histories, including many violent crimes, the violent crimes for which

they were in fact indicted, the sheer number of defendants on trial, the fact that

each of the defendants had a full opportunity to respond to the court’s concerns

and raise alternative proposals, and the lack of any record evidence that the jury

could see the shackles.” Id. at 1245–46.

      Wilson did not assert in his motion to vacate that his shackles were visible,

or that the shackles in any way prevented him from participating in his own

defense or in communicating with his attorney, and there was no evidence to

support any such contention. Instead, he conceded his shackles were covered by a

cloth that was draped over the defense table, and the Government presented

evidence that the court conferred with court security and decided to change

courtrooms for trial to prevent the jury from seeing Wilson in shackles. Moreover,

                                           6
               Case: 11-14376      Date Filed: 01/31/2013    Page: 7 of 8

he did not dispute that the trial court received reports of threats by him and his

codefendants, he had an extensive criminal history, the crimes for which the

defendants were indicted were violent, and there were a large number of

defendants in the case. Additionally, there was no evidence that defense counsel

lacked an opportunity to object or raise alternative proposals to the shackling.

      Nevertheless, even assuming appellate counsel’s representation was

deficient for failing to raise the issue on direct appeal, the district court did not err

in denying Wilson’s motion to vacate. The second prong of Strickland required

Wilson to show that the outcome of his appeal would have been different had

appellate counsel raised the shackling issue on appeal. See Marquard v. Sec’y for

Dep’t of Corrs., 429 F.3d 1278, 1313-14 (11th Cir. 2005) (noting that a defendant

who argues his counsel was ineffective for failing to object to shackles bears the

burden to establish a reasonable probability that, but for his trial counsel’s failure

to object to shackling, there would have been a different result). As discussed

above, Wilson did not dispute that there existed ample justification to support the

trial court’s decision to order him shackled, and there was no evidence the jury

ever saw the restraints or that they prevented him from communicating with his

attorney, so Wilson cannot show he was prejudiced by appellate counsel’s failure

to raise this issue. See id.; Baker, 432 F.3d at 1245-46.

                                            7
     Case: 11-14376   Date Filed: 01/31/2013   Page: 8 of 8

AFFIRMED.




                              8